Notice of Allowance 
1.	After thorough search, prosecution history, Patent Board Decision, and in view of prior art of record, claims 1, 4, 6,7, 10-20 are allowed.

Reasons for Allowance
2.	 The following is an examiner’s statement of reasons for allowance: 
The claims are allowed after the Patent Board Decision received on 10/29/2021. The board decided that the prior art of record D’Angelo (US 2009/0049525), Monjas (US 2013/0173712) and Savir (US 2014/0129629) do not teach the features  “providing, from the service provider to the user device, an indication of the subset of media resources accessed from the identity provider, wherein the indication is displayable via a rendered graphical visual representation of a data flow between the user device, the service provider, and the identity provider that includes a visualization of the subset of media resources accessed from the identity provider by the service provider” in claim 1. Claims 11 and 17 have similar limitations. 
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produce no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features presented in claims 1, 11, and 17 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by virtue of their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	



/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454